Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 8-12-2022. 
2.        Claims 1 - 16 are pending.  Claim 16 is new.  Claims 1, 14, 15 are independent.    This application was filed on 9-19-2019.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 8-12-2022, with respect to the rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anteniese in view of Hunt and further in view of Leng.

A.  Applicant arguements are moot due to the new grounds of rejection. 

Claim Rejections - 35 USC § 102  

4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.        Claims 1 - 7, 10, 12 - 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redactable Blockchain -or- Rewriting History in Bitcoin and Friends, Giuseppe Ateniese, Bernardo Magri, Daniele Venturi, Ewerton R. Andrade. (August 15, 2016) 

Regarding Claim 1, 14, 15, Anteniese discloses a method for operating a blockchain, the blockchain comprising a sequence of blocks, each of the blocks comprising a block header and a data record, wherein a consensus protocol is executed for managing the blockchain by a validating entity, wherein a block of the blocks is appended to a previous block of the blocks, with the block comprising reference information of the previous block, wherein corresponding transaction information comprising a corresponding transaction is includable into the corresponding data record of each of the blocks, and wherein a corresponding mutability policy is includable into the corresponding transaction information, the corresponding mutability policy specifying one or more conditions for changing the corresponding transaction, the method comprising changing the corresponding transaction in the blockchain and a system for operating a blockchain and a non-transitory computer readable medium storing a program causing a computer to execute a method for operating a blockchain, according to the following steps:  
- providing, by a sending entity, mutable transaction information comprising the transaction and the corresponding mutability policy for the transaction, (see Anteniese page 2, line 45 - page 3, line 4: an approach to make the blockchain redactable; by redaction we mean one of the following actions (and any combination of those): re-writing one or more blocks, compressing any number of blocks into a smaller number of blocks, and inserting one or more blocks; redactions can be made only by authorized entities and under specific constraints (rules, policy); page 4, lines 24-28: make redactions given knowledge of a secret key; key could be in the hands of miners, a centralized auditor, or shares of the key could be distributed among several authorities)        
- verifying the mutable transaction information by the validating entity of the blockchain, and in case of a positive verification, including the mutable transaction information into a new block of the blockchain (see Anteniese page 8, lines 3-9: the hashing algorithm is randomized, and, upon input some message m, it produces a hash value h together with a check value ξ that helps in verifying the correct computation of the hash given the public hash key)    
- providing, by a mutator entity, mutant transaction information including a reference to the transaction to be mutated and a new transaction to replace the transaction to be mutated, (see Anteniese page 9, lines 15-18: define a chain redacting algorithm (see Algorithm 1) that takes as input a chain C to be redacted, a set of indices that represents the positions (in the chain C) of the blocks that are going to be redacted, and
another set with the new x’s values for each of the blocks to be redacted)    
- verifying the mutant transaction information by the validating entity of the blockchain (see Anteniese page 27, line 41 - page 28, line 4: after the newly created block is broadcast, the other nodes verify the validity of the block by first performing the usual verifications on the transactions, and later by recomputing the chameleon hash using the randomness stored in the block header, and hashing its output together with the nonce (via SHA-256, hash algorithm); if block passes all verifications, then the block is considered valid) and in case of a positive verification
- replacing the referenced transaction with the new transaction in the blockchain, (see Anteniese page 27, line 41 - page 28, line 4: if block passes all verifications, then the block is considered valid and will be added to the chain)     
- setting the transaction as an active transaction providing active information. (see Anteniese page 27, line 41 - page 28, line 4: if block passes all verifications, then the block is considered valid and will be added to the chain)     

Furthermore, for Claim 14, Anteniese discloses wherein the sending entity, the validating entity and the mutator entity comprise one or more hardware processors with access to memory. (see Anteniese page 30, lines 9-12: experiments were run on the hardware and software specified below: • Intel Motherboard Server S1400SP2; • Intel Processor Xeon E5-2430 (2.20 GHz, 7.20 GT/s); • 48GB (6x8GB) RAM memory; (computing system including processor coupled to memory)

Regarding Claim 2, Anteniese discloses the method according to claim 1, wherein a time window is specified in the mutability policy within which a mutable transaction can be mutated, wherein the time window is verified by the validating entity of the blockchain. (see Anteniese page 27, line 41 - page 28, line 4: after the newly created block is broadcast, the other nodes verify the validity of the block by first performing the usual verifications on the transactions, and later by recomputing the chameleon hash using the randomness stored in the block header, and hashing its output together with the nonce (via SHA-256); if block passes all verifications and the resulting hash is smaller than the target difficulty, then the block is considered valid)     

Regarding Claim 3, Anteniese discloses the method according to claim 1, wherein the reference information of the previous block is computed using a chameleon hash function. (see Anteniese page 3, lines 8-17: blockchain designs rely on a hash chain that connects each block to the previous one, to create a sequence; immutability comes from the collision resistance property of the hash function; best way to grasp
the concept of a redactable blockchain is to think of adding a lock to each link of the hash chain (see Figure 1); page 8, lines 28-31: main idea behind approach is to set the inner hash function (i.e., the function G), used to chain the different blocks in the blockchain, to be a chameleon hash function; re-writing the content of each block is possible by finding collisions in the hash function (without modifying the outer hash function H); (chameleon hash function utilized for block modification))      

Regarding Claim 4, Anteniese discloses the method according to claim 3, wherein the active information is used to compute a chameleon hash value for the reference information. (see Anteniese page 8, lines 28-31: main idea behind our approach is to set the inner hash function (i.e., the function G), used to chain the different blocks in the blockchain, to be a chameleon hash function; re-writing the content of each block is
possible by finding collisions in the hash function (without modifying the outer hash function H); (chameleon hash function utilized for block modification))    

Regarding Claim 5, Anteniese discloses the method according to claim 1, wherein at least the mutable transaction information of each block is encrypted and wherein for providing mutability of a transaction corresponding decryption information is provided. (see Anteniese page 16, lines 6-10: Public-Key Encryption (PKE) scheme is a tuple of efficient algorithms PKE = (KGen, Enc, Dec) defined as follows. (i) the probabilistic algorithm KGen takes as input the security parameter κ ∈ N, and outputs a public/secret key pair (pk, sk). (ii) the probabilistic algorithm Enc takes as input the public key pk, a message m ∈ M, and implicit randomness ρ ∈ Rpke, and outputs a ciphertext; (data, message is encrypted, then decrypted when access is required))    

Regarding Claim 6, Anteniese discloses the method of claim 5, wherein the encryption is computed using transaction-specific encryption keys. (see Anteniese page 16, lines 6-10: Public-Key Encryption (PKE) scheme is a tuple of efficient algorithms PKE = (KGen, Enc, Dec) defined as follows. (i) The probabilistic algorithm KGen takes as input the security parameter κ ∈ N, and outputs a public/secret key pair (pk, sk). (ii) the probabilistic algorithm Enc takes as input the public key pk, a message m ∈ M, and implicit randomness ρ ∈ Rpke, and outputs a ciphertext; (data, message encrypted, decrypted); (transaction associated with a user (public/private key pair); transaction specific encryption key))       

Regarding Claim 7, Anteniese discloses the method according to claim 3, wherein for verifying the integrity of information in the block, a Merkle tree is generated based on the hash values. (see Anteniese page 27, lines 19-21: miner can change coinbase transaction (there is a field in there which can take arbitrary values) and generate a new Merkle root; page 27, lines 35-37: miner fills in hash of the previous block header, root of Merkle tree (summarizing all transactions inside the block), timestamp of block creation, and current difficulty target; (Merkle tree utilized in generation of hash values for blocks); page 3, lines 8-17: blockchain designs rely on a hash chain that connects each block to the previous one, to create a sequence; immutability comes from the collision resistance property of the hash function; best way to grasp the concept of a redactable blockchain is to think of adding a lock to each link of the hash chain (see Figure 1))         

Regarding Claim 10, Anteniese discloses the method according to claim 1, wherein when the data record of the block comprises an account balance, an account policy and/or an access policy is included into the data record and verified by the validating entity of the blockchain. (see Anteniese page 8, lines 3-9: hashing algorithm is randomized, and, upon input some message m, it produces a hash value h together with a check value ξ that helps verifying the correct computation of the hash given the public hash key; (selected: access policy))  

Regarding Claim 12, Anteniese discloses the method according to claim 1, wherein for each mutable transaction a unique binding identifier of a corresponding current active transaction is stored in the block. (see Anteniese page 27, lines 1-6: a block can be identified by its hash, which consists of the result of hashing twice the block header using SHA256 (hash algorithm); the height of a block is its position in the blockchain starting from 0; more blocks can have the same height as forks are possible in the blockchain; miner will add only six fields in a block header for a total of 80 bytes (see Table 1); the rest of the block contains a list of transactions identified by their hashes)    

Regarding Claim 13, Anteniese discloses the method according to claim 12, wherein for storing a history of changes of active mutable transmissions a data structure is used, wherein for each of the active mutable transactions, a corresponding mutable transaction identifier and unique identifying information is stored, preferably wherein the unique identifying information is information from which a hash value of the mutable transaction can be computed. (see Anteniese page 27, lines 1-6: a block can be identified by its hash, which consists of the result of hashing twice the block header using SHA256; the height of a block is its position in the blockchain starting from 0; more blocks can have the same height as forks are possible in the blockchain; the miner will add only six fields in a block header for a total of 80 bytes (see Table 1);
the rest of the block contains a list of transactions identified by their hashes)       

Regarding Claim 16, Anteniese discloses the method according to claim 1, wherein the transaction is made mutable by using a chameleon hash function inside a Merkle tree of the blocks. (see Anteniese page 8, lines 28-31: main idea behind our approach is to set the inner hash function (i.e., the function G), used to chain the different blocks in the blockchain, to be a chameleon hash function; re-writing the content of each block is
possible by finding collisions in the hash function (without modifying the outer hash function H); page 27, lines 19-21: miner can change coinbase transaction (there is a field in there which can take arbitrary values) and generate a new Merkle root; page 27, lines 35-37: miner fills in hash of the previous block header, root of the Merkle tree (summarizing all transactions inside the block), timestamp of block creation, and current difficulty target; (Merkle tree utilized in generation of hash values))

Claim Rejections - 35 USC § 103  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ateniese in view of Hunt el al. (US PGPUB No. 20180158034)

Regarding Claim 8, Anteniese discloses the method according to claim 1. 
Anteniese does not specifically disclose transactions are identified which are dependent. 
However, Hunt discloses wherein transactions are identified which are dependent from a transaction to be mutated and these dependent transactions are also mutated when the transaction is mutated. (see Hunt paragraph [0027], lines 18-28: computing resources and dependent transactions are serialized to maintain an effective order prior to execution; committer(s) decide on order of commitment of transactions in the ordered transaction set for the block; other operations include creating a dependence graph to show relationship between read and write sets for transactions, where a variable read is dependent on any variable write operations from a prior transaction's write to the same variable in the transaction set representing this dependence relationship; (sequence of transactions dependent upon order of transactions))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anteniese for transactions are identified which are dependent as taught by Hunt. One of ordinary skill in the art would have been motivated to employ the teachings of Hunt for the benefits achieved from a system that enables the placement of transaction in a particular order of processing based upon dependency of transactions.   (see Hunt paragraph [0027], lines 18-28)  

8.        Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ateniese in view of Leng el al. (US PGPUB No. 20180241546)

Regarding Claim 9, Anteniese discloses the method according to claim 1.
Anteniese does not specifically disclose data record of block comprises an account balance, and the account balance being split.  
However, Leng discloses wherein when the data record of the block comprises an account balance, the account balance being split into a mutable account balance changeable by any transaction and an immutable account balance only changeable by a non-mutable transaction. (see Leng paragraph [0008], lines 1-17: smart contract is computer code that implements transactions of a contract; computer code may be executed in a secure platform that supports recording transactions in blockchains; smart contract itself is recorded as a transaction in blockchain; when a transaction is recorded against a smart contract, a message is sent to the smart contract, and computer code of smart contract executes to implement the transaction (e.g., debit a certain amount from the balance of an account); paragraph [0035], lines 15-23: original promisee submits to SSDP system a split transaction to split the original digital promise into a first child digital promise and a second child digital promise; first child digital promise is a promise to pay a first portion of the asset of the original digital promise to a first child promise, and the second child digital promise is a promise to pay the remainder of the asset (i.e., the asset minus the first portion) to a second child promisee (e.g., the original promisee))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anteniese for data record of block comprises an account balance, and the account balance being split as taught by Leng.   One of ordinary skill in the art would have been motivated to employ the teachings of Leng for the benefits achieved from the flexibility of a system that enables the division of assets such as associated with account information in order to satisfy blockchain type transactions. (see Leng paragraph [0035], lines 15-23)  

Regarding Claim 11, Anteniese discloses the method according to claim 1. 
Anteniese does not specifically disclose storing an account balance in blockchain. 
However, Leng discloses wherein for storing an account balance in the blockchain, the account balance is reconstructed from a sequence of transactions connecting an initial account balance. (see Leng paragraph [0008], lines 1-17: smart contract is computer code that implements transactions of a contract; computer code may be executed in a secure platform that supports recording transactions in blockchains; smart contract itself is recorded as a transaction in blockchain; when a transaction is recorded against a smart contract, a message is sent to the smart contract, and computer code of smart contract executes to implement the transaction (e.g., debit a certain amount from the balance of an account); paragraph [0035], lines 15-23: original promisee submits to SSDP system a split transaction to split the original digital promise into a first child digital promise and a second child digital promise; first child digital promise is a promise to pay a first portion of the asset of the original digital promise to a first child promise, and the second child digital promise is a promise to pay the remainder of the asset (i.e., the asset minus the first portion) to a second child promisee (e.g., the original promisee)) ; (account balance can be derived from sequence of transactions))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Anteniese for storing an account balance in blockchain as taught by Leng. One of ordinary skill in the art would have been motivated to employ the teachings of Leng for the benefits achieved from the flexibility of a system that enables the division of assets such as associated with account information in order to satisfy blockchain type transactions. (see Leng paragraph [0035], lines 15-23)  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CJ/
November 7, 2022
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436